MEMORANDUM **
Russell Theodore Prescott, an Arizona state prisoner, appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that his Eighth Amendment rights were violated when a prison dentist implanted “micro-systems” into his jaw. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals pursuant to 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir.1998). We affirm.
Prescott’s claim that a prison dentist injected a “micro-system” into his jaw that grew into a “baby blue oblong” object and intermittently spewed acid onto his gums, lacks an arguable basis in either law or fact, and is therefore frivolous. See Martin v. Sias, 88 F.3d 774, 775 (9th Cir.1996).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.